               Case 2:20-cv-01609-RSM Document 5 Filed 01/19/21 Page 1 of 2




 1                                                            Chief District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      RANI KAUR, et al.,                                  No. C20-01609 RSM
10
                           Plaintiffs,                    JOINT STIPULATION AND
11                                                        ORDER FOR EXTENSION OF ANSWER
                     v.                                   DEADLINE
12
      MICHAEL RICHARD POMPEO, et al.,                     Noted for Consideration:
13
                                                          January 15, 2021
14                           Defendants.

15
           The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
16
     Defendants’ Answer may be extended from January 15, 2021 to January 22, 2021. Good cause
17
18   exists for the requested extension. The Parties were discussing the possible resolution of this

19   matter after the Department of State (“State”) processed the visas at issue. However, it appears

20   that litigation may be necessary to resolve this case. Accordingly, the Parties respectfully
21
     request an extension of the deadline for Defendants’ Answer until January 22, 2021.
22
     //
23
     //
24
     //
25
     //
26
27   //

     STIPLUATION AND ORDER FOR EXTENSION                                   UNITED STATES ATTORNEY
     OF DEADLINE (C20-01609 RSM) - 1                                        1201 PACIFIC AVE., STE. 700
                                                                               TACOMA, WA 98402
                                                                                 (253) 4258-3800
               Case 2:20-cv-01609-RSM Document 5 Filed 01/19/21 Page 2 of 2




 1   Dated: January 15, 2021
 2                                                    Respectfully submitted,

 3
                                                      United States Attorney’s Office
 4
     s/ Bart Klein                                    /s/ Michelle R. Lambert
 5   BART KLEIN WSBA #10909                           MICHELLE R. LAMBERT
 6   Law Offices of Bart Klein                        NYS#4666657
     WSBA # 10909                                     Assistant United States Attorney
 7   605 First Avenue South, Suite 500                United States Department of Justice
     Seattle, WA 98104                                1201 Pacific Avenue, Suite 700
 8   Tel.: (206) 624-3787                             Tacoma, WA 98402
     Fax: (206) 624-6371                              Tel.: (253) 428-3824
 9
     Bart.Klein@bartklein.com                         Email: michelle.lambert@usdoj.gov
10
     Attorney for Plaintiffs                          Attorney for Defendants
11
12
13
14
15                                               ORDER
16           The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer

17   deadline is extended to January 22, 2021.

18
            DATED this 19th day of January, 2021.
19
20
21
22
23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
27

     STIPLUATION AND ORDER FOR EXTENSION                             UNITED STATES ATTORNEY
     OF DEADLINE (C20-01609 RSM) - 2                                  1201 PACIFIC AVE., STE. 700
                                                                         TACOMA, WA 98402
                                                                           (253) 4258-3800
